. In anegligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Gowan, J.), dated December 6, 1984, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion to vacate or amend an unconditional order of preclusion of the same court, dated August 7, 1984.
Order and judgment reversed, as an exercise of discretion, without costs or disbursements, defendant’s motion for summary judgment denied, and plaintiffs’ cross motion to vacate or amend the unconditional order of preclusion dated August 7, 1984 granted to the extent that the unconditional order of preclusion dated August 7, 1984 is vacated and the bill of particulars, concededly served upon defendants, shall be accepted by them, upon condition that plaintiffs’ attorney per*636sonally pay to defendants’ attorney the sum of $1,077, representing legal fees and other costs and disbursements incurred in obtaining a response to the demand for a bill of particulars, within 30 days after service upon plaintiffs’ attorney of a copy of the order to be made hereon, with notice of entry. If this condition is not complied with, order and judgment affirmed, with costs.
Under the circumstances of this case, plaintiffs’ request to vacate the unconditional order of preclusion should have been granted, and defendant’s motion for summary judgment should have been denied, upon condition that defendants’ attorney pay an appropriate sanction. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.